DETAILED ACTION

This action is in response to the application filed on 2/9/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US 2017/0346298). 	Regarding claim 1, Chuang et al. discloses (see fig. 1) a power supply comprising: a first DC-DC converter (12) to generate regulated power supply voltage on an output node (generation of V1 at the output of 12) of said power supply based on power received from a first power source (12 connection to 20), wherein said first power source has a maximum output current limit (maximum allowed current output of 20); a second DC-DC converter (13) operable to generate regulated power supply voltage on said output node (generation of V2 at the output of 13) based on power received from a second power source (13 connection to 21); and a control block (14/15) designed to cause generation of a regulated power supply voltage of a desired magnitude (combined output from 12 and 13) based on both of said first DC-DC converter and said second DC-DC converter (operation of 14 controlling the operations of 12 and 13).
Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 15, the prior art fails to teach or disclose a mobile phone comprising: a power supply comprising: a first DC-DC converter coupled to receive power from said first power source, said first DC-DC converter operable to generate, from said first power source, a regulated power supply voltage on an output node of said power supply, wherein said first power source has a maximum output current limit; a second DC-DC converter comprising a second power source, said second DC-DC converter operable to generate, from said second power source, said regulated power supply voltage on said output node; and a control block designed to operate only said first DC-DC converter to provide said regulated power supply voltage on said output node when a first peak current demand of one or more loads coupled to said output node is less than said maximum output current limit, said control block designed to operate both of said first DC-DC converter and said second DC-DC converter to together provide said regulated power supply voltage on said output node when a second peak current demand of said one or more loads exceeds said maximum output current limit, in combination with all the limitations set forth in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Tournatory et al. (US Patent 9444340) discloses circuits and methods for providing current to a load. 	Wang et al. (US 2020/0042026) discloses a load-dependent control of parallel regulators. 	Takenaka (US Patent 10069307) discloses a power conversion device, power conversion system, and power conversion method. 	Drogi et al. (US 2017/0083070) discloses a system and method for supplying power to a power amplifier. 	D’Souza et al. (US Patent 9319495) discloses a power amplifier providing high efficiency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838